 



Exhibit 10.15
AMENDMENT NO. 1
TO
CAPITAL MARKETS CONSULTING AGREEMENT
     This Amendment No. 1 to Capital markets Consulting Agreement (the
“Amendment”) is entered into on January 30, 2006 by and between FortuNet, Inc.,
a Nevada corporation (“FortuNet”), and Spiegel Partners, LLC, a Delaware limited
liability company (“Spiegel”).
R E C I T A L S
     WHEREAS, FortuNet and Spiegel have entered into that certain Capital
Markets Consulting Agreement dated as of July 5, 2005 (the “Agreement”); and
     WHEREAS, FortuNet and Spiegel desire to amend the Agreement in accordance
with the terms of this Amendment.
     NOW, THEREFORE, for good and valuable consideration, receipt of which is
hereby acknowledged, FortuNet and Spiegel hereby agree to amend the Agreement as
follows:
A M E N D M E N T
     1. Definitions. Except as otherwise provided herein, capitalized terms used
in this Amendment shall have the definitions set forth in the Agreement.
     2. Section 6(e). Section 6(e) of the Agreement is hereby amended to read in
its entirety as follows:
“(e) Upon successful completion of the IPO by an Identified Underwriter as
defined in Section 8 below, FortuNet will pay to Spiegel a success fee of
$181,732, less all amounts previously paid pursuant to subsections (a), (c) and
(d) above.”
     3. Section 7. The second sentence of Section 7 of the Agreement is hereby
amended to read in its entirety as follows:
“In consideration of these continued Services, FortuNet agrees to issue Spiegel
50,000 shares of FortuNet common stock, valued at the initial public offering
price of $9.00 per share; such shares shall be included in the registration
statement relating to the IPO and shall be subject to all of the resale
limitations of Rule 144 except for the notice of sale requirements thereof.”
The fifth sentence of Section 7 of the Agreement is hereby amended to read in
its entirety as

 



--------------------------------------------------------------------------------



 



follows:
“Additionally, FortuNet agrees to pay Spiegel a $129,808 fee for Spiegel’s
continued advisory Services, payable in six equal monthly installments to be
paid in arrears on the fifth day of each month commencing after Spiegel has
provided one full calendar month of continued advisory Services following the
IPO.”
     4. Terms of Agreement. Except as expressly modified hereby, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect.
     5. Conflicting Terms. In the event of any inconsistency or conflict between
the Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.
     6. Entire Agreement. This Amendment and the Agreement constitute the entire
and exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in one or more counterparts, each of which shall be an original and all
of which taken together shall constitute one and the same instrument.
* * * *
[signatures on following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized representatives, effective as of the date
first written above.

     
FORTUNET, INC.
   
/s/ Yuri Itkis
         
Yuri Itkis, President
   
 
   
SPIEGEL PARTNERS, LLC
   
/s/ Jordan M. Spiegel
         
Jordan M. Spiegel, Manager
   

 